Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew Karas (the Undersigned Attorney, Reg. No.74,279) on 8/26/2022.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 65, 68, 75 and 77.
Please replace claims as follows:
1-60. (Canceled).

61.	(Currently Amended) A computer-implemented method for communicating a plurality of media over a communication network, the method comprising:
establishing a connection between a server communicatively coupled to the communication network and a plurality of sources, wherein each source streams multimedia content;
obtaining, at the server, a selection of a first source and a second source, the first and second sources being among the plurality of sources;
receiving, at the server, at least a first content stream from the first source and at least a second content stream from the second source, wherein each of the first content stream and the second content stream comprise a sequence of elements of a medium type; [[and]]
transmitting, from the server, the first and second content streams as a single multimedia stream, the single multimedia stream comprising an interleaved sequence of data elements of the first and second content streams, wherein:
the selection of the first and second content streams identifies a first source identifier designating the first content stream and a second source identifier designating the second content stream;
the first content stream comprises the first source identifier; and
the second content stream comprises the second source identifier; and
one or both of:
preserving synchronization between data stream elements of different media in the single multimedia stream; or
consolidating a first clock associated with the first source and a second clock associated with the second source.

62.	(Previously Presented) The method according to claim 61, wherein:
obtaining the selection of the first source and the second source comprises receiving the selection from a recipient terminal; or
transmitting the first and second content streams as a single multimedia stream comprises transmitting the single multimedia stream from the server to the recipient terminal.

63.	(Currently Amended) The method according to claim 61, additionally comprising, to preserve the synchronization, at least one of:
inserting, into the first content stream, [[an]] a first element
inserting, into the second content stream, [[an]] a second element
inserting, into the single multimedia stream, a third element

64.	(Previously Presented) The method according to claim 61, wherein the first and second content streams comprise content of a same medium type.

65.	(Canceled).

66.	(Currently Amended) The method according to claim 61 [[65]], wherein preserving the synchronization comprises at least one of: extracting, removing, adding, changing, or replacing a data stream element in the single multimedia [[data]] stream.

67.	(Previously Presented) The method according to claim 61, wherein the medium type comprises at least one of: sound, speech, image, video, text, graphics, animation, metadata, control information, or session information.

68.	(Canceled).

69.	(Previously Presented) The method according to claim 61, additionally comprising inserting a control element into the single multimedia stream, the control element configured to perform at least one of: add a content stream, remove a content stream, or change a content stream.

70.	(Currently Amended) The method according to claim 61, further comprising transmitting, from the server, an identifier of [[the]] a stream body of the single multimedia stream.

71.	(Currently Amended) A computer-implemented method for communicating a plurality of media over a communication network, the method comprising:
establishing a connection between a recipient terminal communicatively coupled to the communication network and a plurality of sources, wherein each source streams multimedia content;
obtaining, at the recipient terminal and from a user of the recipient terminal, a selection of a first source and a second source, the first and second sources being among the plurality of sources;
communicating the selection from the recipient terminal to a server communicatively coupled to the communication network; [[and]]
receiving, at the recipient terminal and from the server, a single multimedia stream comprising an interleaved sequence of data elements of the selected first and second sources, the single multimedia stream 
the selection of the first and second content streams identifies a first source identifier designating the first content stream and a second source identifier designating the second content stream;
the first content stream comprises the first source identifier; and
the second content stream comprises the second source identifier; and
one or both of:
preserving synchronization between data stream elements of different media in the single multimedia stream; or
consolidating a first clock associated with the first source and a second clock associated with the second source.

72.	(Previously Presented) The method according to claim 71, wherein:
obtaining the selection of the first source and the second source comprises receiving the selection from a recipient terminal; or
transmitting the first and second content streams as a single multimedia stream comprises transmitting the single multimedia stream from the server to the recipient terminal.

73.	(Currently Amended) The method according to claim 71, additionally comprising, to preserve the synchronization, at least one of:
inserting, into the first content stream, [[an]] a first element 
inserting, into the second content stream, [[an]] a second element 
inserting into the single multimedia stream a third element 

74.	(Previously Presented) The method according to claim 71, wherein the first and second content streams comprise content of a same medium type.

75.	(Canceled).

76.	(Currently Amended) The method according to claim 71 [[75]], wherein preserving the synchronization comprises at least one of: extracting, removing, adding, changing, or replacing a data stream element in the single multimedia [[data]] stream.

77.	(Canceled).

78.	(Previously Presented) The method according to claim 71, additionally comprising inserting a control element into the single multimedia stream, the control element configured to perform at least one of: add a content stream, remove a content stream, or change a content stream.

79.	(Currently Amended) The method according to claim 71, further comprising transmitting, from the server, an identifier of [[the]] a stream body of the single multimedia stream.

80.	(Currently Amended) A non-transitory, computer-readable medium including instructions that, when executed by at least one processor, cause the processor to perform operations for communicating a plurality of media over a communication network, comprising:
establishing a connection between a recipient terminal communicatively coupled to the communication network and a plurality of sources, wherein each source streams multimedia content;
obtaining, at the recipient terminal and from a user of the recipient terminal, a selection of a first source and a second source, the first and second sources being among the plurality of sources;
communicating the selection from the recipient terminal to a server communicatively coupled to the communication network; [[and]]
receiving, at the recipient terminal and from the server, a single multimedia stream comprising an interleaved sequence of data elements of the selected first and second sources, the single multimedia stream 
the selection of the first and second content streams identifies a first source identifier designating the first content stream and a second source identifier designating the second content stream;
the first content stream comprises the first source identifier; and
the second content stream comprises the second source identifier; and
one or both of:
preserving synchronization between data stream elements of different media in the single multimedia stream; or
consolidating a first clock associated with the first source and a second clock associated with the second source.

Allowable Subject Matter

Claims 61-64, 66, 67, 69-74, 76 and 78-80 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 7/1/2022 and claim 65 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458